Citation Nr: 0717583	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for low back 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from November 1955 to April 
1956.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran was scheduled for a 
Board hearing at the RO in June 2005, but failed to appear 
for the scheduled hearing without explanation and did not 
request rescheduling.  His hearing request, therefore, is 
considered withdrawn.  38 C.F.R. § 20.704 (2006).  In October 
2005, the Board remanded the case, via the Appeals Management 
Center (AMC) in Washington, D.C., for further development.


FINDINGS OF FACT

1.  An unappealed RO rating decision in August 1956 denied a 
claim of service connection for low back disability on the 
basis that the veteran's spina bifida diagnosed in service 
was a congenital or developmental defect.

2.  An unappealed RO rating decision in September 1966 RO 
denied the veteran's application to reopen his claim of 
service connection for low back disability.  

3.  The additional evidence associated with the claims folder 
since the RO's September 1966 rating is not material as it 
does not include competent evidence that would tend to show 
that a currently diagnosed low back disability first 
manifested in service and/or is causally related to active 
service.


CONCLUSIONS OF LAW

1.  An unappealed RO rating decision in August 1956, that 
denied a claim of service connection for low back disability, 
is final.  38 U.S.C. § 709 (1952); Veterans Regulation No. 
2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008.

2.  An unappealed RO rating decision in September 1966, that 
denied the veteran's application to reopen his claim of 
service connection for low back disability, is final.  38 
U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1966).

3.  Evidence received since the RO's September 1966 rating 
decision is not new and material; the claim of service 
connection for low back disability is not reopened.  
38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. § 3.156 (in 
effect prior to August 29, 2001); 66 Fed. Reg. 45620 (August 
29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  A section 5103 
notice for a service connection claim should advise a 
claimant of the criteria for establishing a disability rating 
and effective date of award.  See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).  VCAA notice should be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

A post-adjudicatory RO letter in February 2001 advised the 
veteran that new and material evidence must go to the issue 
of service incurrence and/or service aggravation of a pre-
existing back condition.  A November 2002 RO letter advised 
him of the types of evidence and/or information deemed 
necessary to substantiate his claim as well as the relative 
duties upon himself and VA in developing his claim.  At that 
time, he was requested to describe additional evidence or to 
send in the evidence itself to the RO.  The Board remanded 
the case in October 2005, in part, for corrective VCAA 
notice.  A corrective VCAA notice was sent in December 2005 
that advised the veteran to submit any evidence in his 
possession pertinent to his claim, the types of evidence 
and/or information deemed necessary to reopen his claim, and 
to "[s]ubmit any pertinent evidence in your possession and 
medical evidence, such as a statement from a physician, of a 
nexus between your current low back disability and your 
military service" (emphasis original).  The claim was 
readjudicated in an August 2006 Supplemental Statement of the 
Case (SSOC) that advised the veteran of the criteria for 
establishing a disability rating and effective date of award.  
The claim was again readjudicated in a November 2006 SSOC.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  The veteran did not receive notice 
fully complying with the requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159 prior to the initial adjudication.  In 
such circumstances, such error is presumed prejudicial to the 
veteran unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 06-7001 (Fed. Cir. May 
16, 2007).  The RO letter in December 2005 (and notably the 
February 2001 RO letter) notified the veteran of the reason 
for the prior final denial and the types of evidence and 
information necessary to reopen his reopen claim, in 
particular evidence of a nexus between his current low back 
disability and service.  See Kent v. Nicholson, 19 Vet. App. 
473 (2006).  In the opinion of the Board, a reasonable person 
could be expected to understand from the notices cited above 
as to the types of evidence and/or information necessary both 
to reopen and substantiate the claim on a de novo basis.  As 
the claims are denied, there is no prejudice to the veteran 
in the timing aspects of his Dingess notice as the issues are 
moot.  Any notice deficiencies were cured with readjudication 
of the claims in November 2006.  See Prickett v. Nicholson, 
20 Vet. App. 370, 377 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and all available 
postservice private and VA treatment records.  There are no 
outstanding requests to obtain private medical records for 
which the veteran has both identified and authorized VA to 
obtain on his behalf.  Absent a reopening of the claim, there 
is no duty to obtain medical examination or opinion.  
38 C.F.R. § 3.159(c)(4)(iii) (2006).  There is no reasonable 
possibility that any further assistance to the veteran by VA 
would be capable of substantiating his claim.

II.  Applicable law and regulation

An RO rating decision in August 1956 denied a claim of 
service connection for low back disability on the basis that 
the veteran's spina bifida diagnosed in service was a 
congenital or developmental defect.  The veteran was notified 
of this decision by letter dated August 21, 1956, but he did 
not file an application for review on appeal within one year 
of the decision.  The claim, therefore, is final.  38 U.S.C. 
§ 709 (1952); Veterans Regulation No. 2(a), Part II, Par. 
III; Department of Veterans Affairs Regulation 1008.

An RO rating decision in September 1966 denied the veteran's 
application to reopen his claim of service connection for low 
back disability.  The veteran was provided notice of this 
decision on September 16, 1966, but he did not initiate an 
appeal.  This claim, therefore, is final.  38 U.S.C. 
§ 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1966).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002).  However, if the claimant can, thereafter, present new 
and material evidence of the previously disallowed claim, 
then the claim shall be reopened and the former disposition 
of the claim shall be reviewed.  Id.

The veteran filed his application to reopen in October 2000.  
For claims filed prior to August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

For purposes of reopening a claim, the claimant only need to 
submit evidence which is new and material regarding the basis 
or issue at hand for the previous final denial.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (determining the 
issue at hand for the purposes of reopening a finally denied 
claim depends on what evidence was before the adjudicator 
when the final decision was made and the reasons that were 
given for the denial of the claim).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active peacetime military service.  38 U.S.C.A. 
§ 1131 (West 2002).  Certain chronic diseases, such as 
arthritis, may be subject to presumptive service connection 
if manifested to a degree of 10 percent or more within one 
year of separation from active service.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2006).  

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. §§ 3.303(c), 4.9 (2006).  Defects are 
defined as "structural or inherent abnormalities or 
conditions which are more or less stationary in nature." 
VAOPGCPREC 82-90 (July 18, 1990).  There is a lack of 
entitlement under the law to service connection for a 
congenital or developmental defect, unless the evidence shows 
that it was subject to a superimposed disease or injury 
during military service that resulted in increased 
disability.  Id.  The presumptions of soundness and 
aggravation under 38 U.S.C.A. § 1111 and 1153, respectively, 
do not apply to congenital defects.  See Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. § 1131, a claimant must prove the existence of 
(1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001). 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In deciding 
claims on the merits, the Board will resolve reasonable doubt 
of material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002).  The benefit of the doubt rule, 
however, does not apply to a new and material evidence 
analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Analysis

Evidence before the RO in September 1966 included the 
veteran's November 1954 pre-induction and November 1955 
induction examinations indicating normal clinical evaluations 
of the spine.  An x-ray examination in December 1956, to 
investigate complaint of backache, showed spina bifida 
occulta of the upper sacral segments with no other 
abnormalities.  The veteran was admitted to the sick list in 
March 1956 with a diagnosis of spina bifida that existed 
prior to service (EPTE).  He reported a two-month history of 
backache that occurred after falling in a shower.  His back 
pain prevented him from performing physical activities and 
interfered with his sleep.  A Medical Board Survey 
examination in March 1956 was significant for some muscle 
spasm and limitation of motion, particularly flexion.  An 
orthopedic consultation resulted in opinion that the 
veteran's "past and present complaints of backache are due 
entirely to his congenital deformity of spina bifida and that 
the alleged fall in shower has not aggravated his congenital 
back disability."  In May 1956, the veteran was separated 
from active service on the basis that he was unfit for 
further Naval Service by reason of physical disability that 
was neither incurred in, or aggravated by, a period of active 
military service.

On VA examination in July 1966, the veteran reported a post-
service history of self-treatment for low back pain with 
liniment and a back brace.  An x-ray examination of the 
lumbar spine was significant only for spina bifida at L5.  
The examiner offered a diagnosis of chronic lumbosacral (LS) 
strain superimposed on spina bifida at L-5 and lordosis.

Evidence of record since the RO's September 1966 rating 
decision includes an October 1957 statement from the veteran 
wherein he described suffering from a fall onto his back 
while bathing.  He had been unable to get up for 10 minutes 
due to back pain, and continued to have pain of the dorsal 
spine treated with liniments and heat treatment.  Additional 
statements include his January 2003 hearing testimony wherein 
he claimed the onset of low back strain following a shower 
fall in 1955.  He experienced persistent back pain following 
the accident, but had not been able to afford private medical 
treatment.

Private orthopedic consultations in October and November 2000 
reflect the veteran's report of a remote history of a shower 
fall in the service resulting in a discharge for medical 
disability.  An x-ray examination was significant for mild 
disc space narrowing at L5-S1; spine bifida at the spinous 
process of L5; and mild osteophyte formation anteriorly at 
the level of T12, L1-2 and L4-5.  The examiner offered 
diagnoses of degenerative lumbar spondylosis and chronic low 
back strain.  Later dated VA clinical records reflect the 
veteran's report of low back pain after a fall in 1955, but 
reflect no specific treatment or diagnosis.  He was primarily 
being treated for diabetes mellitus (DM), hypertension (HTN) 
and leg pain likely secondary to varicosities.

As indicated above, the RO last finally declined to reopen a 
claim of service connection for low back disability in 
September 1996 on the basis that the veteran's spine bifida 
diagnosed in service was a congenital defect.  Spina bifida 
is a developmental disorder for which service connection may 
not be granted.  See Thibault v. Brown, 5 Vet. App. 520, 522-
23 (1993); 38 C.F.R. § 3.303(c) (2006).  The newly submitted 
private and VA clinical records reflect treatment for low 
back pain many years after the veteran's discharge from 
service, and do not include any competent (medical) opinion 
suggesting that his currently diagnosed low back disorders 
are causally related to event(s) in service, to include as 
being first manifest in service or due to inservice injury 
superimposed on spina bifida.  This evidence, while new, is 
not material to the question at hand.

Additionally, none of the newly submitted statements by the 
veteran are material to the issue at hand as lay assertions 
of medical causation cannot serve as the predicate to reopen 
a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  This is so because the veteran is not 
shown to possess the requisite training to speak to issues of 
medical diagnosis and etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a) (2006).

Accordingly, the additional evidence received since the 
September 1966 RO rating decision is not new and material and 
the appeal seeking to reopen a claim of service connection 
for low back disability must be denied.


ORDER

The claim of entitlement to service connection for low back 
disability is not reopened.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


